Order of business
The final version of the draft agenda for the current part-session, as drawn up by the Conference of Presidents at its meeting of Thursday 19 October 2006 pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
Wednesday:
In view of the large number of debates scheduled for Wednesday afternoon, and having sought the opinion of the political groups, I propose that we extend the debates until 6 p.m., rather than 5.30, and Questions to the Council will therefore take place between 6 and 7 p.m.
Are there are any comments?
Mr President, this is not the first time I have pointed out that whenever somebody suddenly wants to find some extra time from somewhere on the agenda, it always seems to be Question Time that is the victim. That is not fair. I believe that if Question Time starts half an hour later, it should continue for an extra half an hour at the end. That is my proposal.
(Applause)
Good, I personally have no objection; we shall propose to the Council that it take part in Questions to the Council for an extra half an hour; that seems very appropriate.
(Parliament accepted the proposal)
(NL) Mr President, according to the agenda, an oral question was going to be put on the subjects of gambling policy and infringement procedures; on Thursday, for obscure reasons, the Conference of Presidents removed it from the agenda even though we had included it in the compromise and therefore had to delete the reference to the infringement procedures. The question is now off the table. I should like to propose making the Conference of Presidents' meetings public in future, for then we could be given some insight into the reasons and arguments adduced by one side or the other in them. After all, we have also demanded that the Council's meetings be made public too. I would therefore express the wish that the Conference of Presidents' meetings be made public in future, so that we can avoid the underhand scheming that we are witnessing at the moment.
Let us see whether your argument is justified. Are you saying that a question to the Council appeared on the agenda and that the Conference of Presidents decided to remove it?
I shall ask the secretariat to look into what you have told us, and then we will see what we can do about it.
Mr President, the remarks by my colleague, Mr Manders, did not come over very clearly via the interpretation. What we are talking about is a question to the Commission on gambling and relevant infringement procedures.
I am a coordinator on the Committee on the Internal Market and Consumer Protection, as is Mr Manders. As the joint authors of this question, we understood that it was going to be on the agenda tonight when Mr McCreevy was here, and that was approved through the system. I am astonished to find that it has apparently been withdrawn at the request of the Conference of Presidents and I cannot understand why. Nobody has talked to me or Mr Manders as the authors of the question, or to any of my colleagues. Mr McCreevy from the Commission is ready to answer the question and yet for some inexplicable reason the Conference of Presidents has totally removed it from the agenda. Perhaps you can explain why?
(Applause)
Yes, the Conference of Presidents decided to remove this question from the agenda.
(FR) Mr President, I may be able to clarify things. I replaced Mr Schulz at the Conference of Presidents and I asked for this question, which is on this evening's agenda, to be postponed until a later sitting so as to allow Parliament to take account of the new developments in this whole affair. The Conference of President granted this request.
All right, the Conference of Presidents will therefore once again look into including this question in a later plenary sitting.
Mr President, could I request, as a matter of courtesy, that the committee responsible for preparing this question - which was voted on in committee - should be informed of concerns before they come to you, so that we have a chance to talk about it. After all, we are the ones who have asked for it. We spent a long time carefully drafting the question and the Commissioner is ready to answer it. So why was it taken off the agenda without any consultation? We are responsible in the committee for the questions and we do not expect the Conference of Presidents to overrule us unilaterally on a very technical matter.
(Applause)
Excuse me, but the political groups, represented in the Conference of Presidents, are supposed to inform their members of the decisions taken by the Conference. You may not agree with it, but it is the decision that the Conference of Presidents has taken, and I cannot change it now; you must appreciate that I cannot rectify that decision. It is the responsibility of the political groups to inform their members of the decisions taken in the Conference of Presidents.
Let us return to the business for Wednesday: the Group of the Greens/European Free Alliance has asked for the addition of a Commission statement on nuclear safety, relating to the ongoing problems of the Forsmark reactors, a statement that would be followed by a debate which would conclude with a motion for a resolution.
Mr Turmes has the floor to explain this proposal.
Mr President, we should like to add an item to Wednesday's agenda. In the light of the incident that took place at the Forsmark reactor in July, we should like to have a discussion with the Commission on nuclear safety. This House is divided over the issue of nuclear power, but, when it comes to safety, we all want to see a transparent debate on these issues.
(IT) Mr President, without compromising - as Mr Turmes would have us do - the positions of those who are in favour or against nuclear power stations, I think that we should discuss these incidents, and whether or not they are serious.
(DE) Mr President, Mr Goebbels, we made it quite plain at the Conference of Presidents that we are very definitely in favour of this issue being discussed, but not during this part-session, since we have already had to move Question Time around within the agenda for lack of sufficient time with the Council. We will certainly back the Group of the Greens/European Free Alliance - or whoever it is who ends up asking for a debate - in getting this problem put on the agenda at a proper time. We are well aware of the problem, but our position is that it does not need to be debated this week.
(Parliament rejected the proposal)
Mr President, I hope that other groups will support us if we put it back on the next agenda.
I cannot guarantee it; in any event, you will have to discuss it with them.
Mr President, perhaps I could urge Mr Turmes to raise the matter in committee first, which might be the more appropriate route to take, rather than seeking to turn this matter into an urgency, when I suspect it is not. I would welcome the opportunity to have the matter discussed in committee first, before we burden the House with it.
I am not going to give you the floor to reply, Mr Turmes. Please keep the communications required to ascertain when and how this issue should be dealt with outside of plenary.
(The order of business was thus established)